Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 1 of 7 PageID #: 4178




                                 Exhibit 4




                                      42
Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 2 of 7 PageID #: 4179




                                                                                             FILED
                                                                                             1:11 PM
                                                                                        May 7, 2020
                                                                                            BRENDA ROWE
                                       CAUSE NO. CV20-03-214                       DISTRI9T CLERKrWiSE COUNTY, T;
                                                                                                D y i DEPUTY
      IN THE MATTER OF THOMAS                     § IN THE DISTRICT COURT
      RETZLAFF an JASON LEE                       §
      VAN DYKE                                    § 271st JUDICIAL DISTRICT
                                                  §
                                                  §      WISE COUNTY, TEXAS

                                              JUDGMENT

      On this day came to be considered the motion of Jason Lee V n Dyke, Respondent, to

      dismiss the above-numbered and tyled case with preju ice pu suant to § 11.1035(b) of

      the Texas Civil Practice and Reme ie Code. The Cou t t kes judici l notice of all

      plea ings and pa e s filed in this c se and, for the e ons stated below, grants this

      motion.


                              A. Findings of Fact an Conclu ions of Law

      (1) Thi case is an a lication fo a protective der under Article 7A of the Texas

             Code of C imin l Procedu e file by Petitioner, Thoma Christo he Retzl ff, on

            Ma ch 23, 2020. An ap lication for a p otective order unde the code is a civil

            action within the me ning of litig tion” s efined by Tex. Civ. P ac. & Rem.

            C e § 11.001(2).

      (2) Petitioner is a esident of Maricopa Count , A izona. Res ondent is a resident of

            Wise County, Texas. Acco dingly, the Court finds that it h jurisdicti n over the

                a ties to this case nd the subject matter of the same. Tex. CCP Art. 7A.01(b).

      (3) On October 15, 2008, Petitioner was decl red vexatious litigant by the Bexar

            County Court at Law No. 3 in Cause No. 338432, styled Tom Retzlaff v.

            GoAmerica Comms. Corp. Thi determin tion was upheld by the court of ap e ls.


      JUDGMENT

                                                      43
Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 3 of 7 PageID #: 4180




              Retzlaff v. GoAme ca Comms. Corp., 56 S.W.3 89 (Tex. App. - El Paso

              2011). ie Court finds that the Petitioner in this ease is the s me person decl red

              vexatiou litig nt in GoAmerica.

        (4) Petitione did not seek permission from the loc l administrative judge of this

              district rio to filing this litigation as e ui ed by Tex. Civ. Prac. & Re . Code §

               11.102.

        (5) Respondent notified the Wise County Dist ict Clerk o its mistaken filing of this

              litig tion on or ound April 14, 2020 a permitted by Tex. Civ. Prac. & Rem.

              Code § 11.1035(a). A copy of this notice was erved on Petitioner.

        (6) The Wise County District Clerk filed its notice of mistaken filing with this Cou t

              on April 16, 2020. A copy of this notice was erved on both Petitioner and

              Respondent.

        (7) This Court ente ed an o de staying this ca e on Ap il 21, 2020 a required by Tex.

              Civ. P ac. & Rem. Code § 11.1035(b).

        (8) The 10th day afte notice was filed by the District Clerk as Sunday, April 26,

              2020. Accordingly, Petitioner was equi ed to obtain ermission to file this

              litigation from this Court no l ter th n April 27, 2020 and failed to do so.

       (9) The dismissal of this lawsuit is mand tory pursu nt to Tex. Civ. Prac. & Rem.

              Code § 11.1035(b). This dismiss l of a vexatious litigant s la suit may be with

              p ejudice. GoA erica Comms. Corp, 356 S.W.3d at 705; 1901 N, W. 28th St. Tr st

              v. Wilson> 535 S.W.3d 96 (Tex. A . - Fo t Wo th 2017); Dr m v. Calhoun 299

              S.W.3d 360 (Tex. A . - Dallas 2009).


       JUDGMENT

                                                44
Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 4 of 7 PageID #: 4181




                                      B.     Orders of the Court

       It i therefore ORDERED, ADJ DGED, AND DEC REED that thi protective order is

       DISMISSED This is a final order disposing of

       all parties and all claims. All relief not expressly granted herein is DENIED.




       SIGNED ON: May 6 2020 r


                                                        . UDGE PRESIDING




      JUDGMENT
                                               45
Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 5 of 7 PageID #: 4182




      SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY
                                                                   COPY
      NCIC# AZ007035J / DPS# 0700
      602.506.7353
      Downtown East Court Building, 101 W. Jefferson, Phoenix, AZ 85003
      Southeast Adult Facility, 222 E. Javelina Ave., Mesa, AZ 85210
      Northeast Regional Court Center, 18380 N, 40ln St„ Phoenix, AZ 85032
      Northwest Regional Court Center, 14 64 W. Tierra Buena Lane, Surprise, AZ 85374



                         0o    W£C.
                         iv lZ-UAiq                                                          HEARING ORDER
        Plaintiff                                   Case No.
                                                                                      Order of Protection
       V.                                                                             Injunction Against Harassment
        ~ X\SlA                                                                       Injunctio Against Workplace
        Defendant                     j1
                                                                                Issued Date: / /


            The request for:

              A protective order is granted denied withdrawn. Reason:
              A hearing is denied.
              A motion to continue is denied.
              A motion to modify is denied.

         The court continues the hearing to (date).
         The court cancels the hearing set for (date).
         At Plaintiff's request, the court dismisses the protecti e order listed above.



      At time of hearing:

      Plaintiff:             Appeared         Failed to appear but did not have notice     Failed to appear but had notice
      Defendant:             Appeared         Failed to appear but did not have notice     Failed to appear but had notice

         The court dismisses the protective order listed above. h)in fniry I
         A protective order Is denied granted. Brady applies.
         The protective order listed above remains in effect. Brady applies.
         As attached, the court modifies the protective order listed above. Brady applies.


             05/( lD D
      Date                                                             Judicial Officer
                                                                                      COMMISSIONER STEVEN P. LY CH


                                                      CERTIFICATE OF TRANSMITTAL
      Copyj3 mailed provided personally to Plaintiff on /5/'/i. >/pby ' ! ' ' V /¦
      Copy mailed provided personally to Defendant on / ' • / by j ¦




      Superior Court of Ar zona in Maricopa Count                                                              DVOP83f 010120
      Adopted by Administrative Directive 2019-10              46,Page 1 of 1                                  Effective 1/1/2020


                                                                    46
Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 6 of 7 PageID #: 4183




           IN THE SUPERIOR COURT IN AND FOR MARICOPA COUNTY, ARIZONA

     THOMAS RETZLAFF                            §        CAUSE NO. CV2020-005203
            Plaintiff.                          §
                                                §        JUDGMENT
     V.                                         §
                                                8
                                                8
     JASON LEE VAN DYKE                         §        Hon. Steven P. Lynch
            Defend nt                           §
            On May 15, 2020 al 1:30 p.m., the application of Thomas Christo her Rctzlaff, Plaintiff,

     for an injunction against ha assment against Ja on Lee Van Dyke, Defendant, was called t t ial

     before the Court. Both parties made their appearance nd were duly swo n.

            As a preliminary m tter, this Court conside ed Defend nt s moti n to decl e Plaintiff a

     vexatious litigant in A izona. This Cou t find that thi motion was b sed, in relevant p rt, due

     to Plaintiffs filing or two other similar injunctions gainst De endant in Texas and Plaintiffs

     statu as a vexatious litigant in Texas. The Court inquired o Defend nt as to whether Plaintif

     h d filed any other liti ation against him in Arizona and Defendant stated that he had not.

     Acco dingly, Defendant s motion to decl re Plaintiff a vexatious litigant in Arizona i denied.

            Prior to the p oceeding, the Court reviewed multiple additional re-t ial motions by

     Defendant inclu ing his motion to dismiss for lack of pe sonal jurisdiction, motion to dismiss

     under Rule 12(b)(6) of the Arizon Rules of Civil P ocedure, and his motion in limine. The

     Court also reviewed Plaintiffs responses to said motion, the replies to the respon e , and the

     su -replies. During the conside ation of these motions, it c me to the Court’s attention that

     Plainti had ma e no alleg tion o h assment by De endant during the calenda year preceding

     the filing of hi application fo an injunction gainst ha assment. The Court inquired a to any




                                                    47
Case 4:18-cv-00247-ALM Document 183-4 Filed 06/22/20 Page 7 of 7 PageID #: 4184




      l intiff stated to the Court that he had not been harassed by Defendant in the past year. Based

     upon that admission, this Court ound that there was no legal basis under Arizona law to grant

     an injunction gainst h rassment and announced its decision in favor of the Defendant. Plaintiff

     objected to this Court s ruling and specifically argued that the one-ye r time limitation should

     not pply in this case because Defendant resides outside the state o Arizona and because of

     Plaintiffs recent discovery of new evidence. The objection by Plaintiff was overruled. All of

     Defendant’s pre-trial motions are DENIED AS MOOT.

            It is ORDERED, ADJUDGED, AND DECREED that the injunction gainst harassment

     entered against Defendant on April 29, 2020 in (his ease is VACA TED. It is FURT R

     ORDERED that this case is DISMISSED. This is a final order disposing of all parties nd all

     claims. All relief not expressly granted herein is DENIED.




                                                  48
